El Juez Asociado Señor Aldrev,
emitió la opinión del tribunal.
Dos motivos alega el apelante para que revoquemos la sentencia que lo condena por portar armas prohibidas, a saber: l9, que no se probó el sitio del suceso por lo que la corte inferior no tuvo jurisdicción para condenarlo: 29, que la sentencia es contraria a la evidencia habiendo sido ésta apreciada erróneamente.
En la acusación se imputó al acusado que portaba el arma en Naranjito, y en el juicio se probó que el hecho ocurrió en la casa de María Villanueva que está a orillas del Río Grande en el barrio de Guadiana de Naranjito, quedando así probada la jurisdicción del tribunal sentenciador fuera de duda razonable.
*2Con respecto al segundo motivo del recurso nos bastará decir que si bien el acusado y otro testigo dijeron que María Villanueva, novia de aquél, se disparó un tiro con un revólver y que cuando cayó al suelo el acusado cogió el revólver de ella y se disparó otro tiro, la testigo María Villanueva negó toda ésa versión declarando que el acusado la llamó fuera de su casa y' que cuando ella bajó le disparó ■con un revólver que él tenía; contradicción que la corte inferior resolvió en contra del acusado sin que por los autos tengamos motivos para estimar que resolvió impropiamente el conflicto de la evidencia.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no intervino en la re-solución de este caso.